Citation Nr: 0404995	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
laceration of the right wrist with damage to the median nerve 
and flexor tendons, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for left and right heel 
disorders, right ankle disorder, lower back disorder, 
headaches and loss of balance, claimed as secondary to 
service-connected residuals of a laceration of the right 
wrist.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.


The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues on appeal, as clarified by Quartuccio, supra.  

Furthermore, the Board notes that the medical evidence of 
record is inadequate to properly evaluate the veteran's claim 
for an increased rating for residuals of a right wrist 
laceration with damage to the median nerve and flexor 
tendons.  The December 2002 VA examination does not address 
functional loss due to pain with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A contemporaneous, comprehensive VA special 
orthopedic examination of the veteran would materially assist 
in the adjudication of her appeal.  Additionally, no 
competent medical opinion has been obtained as to any 
secondary relationship, as claimed, that may exist between 
the service-connected disability of the right wrist and the 
multiple disorders at issue on appeal.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
right wrist disability, bilateral heel 
disorders, right ankle disorder, lower 
back disorder, headaches, and loss of 
balance since December 2002.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected right wrist 
disorder, and whether there exists a 
causal relationship between it and the 
multiple disorders at issue.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) Does the service-connected right 
wrist disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected right 
wrist disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right wrist disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right wrist disability, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right wrist 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
wrist disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right wrist 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiners should so indicate.

(e) The examiners must also be requested 
to express an opinion as to whether it is 
at least as likely as not that the 
veteran has bilateral heel, right ankle, 
lower back, headache, and loss of balance 
disorders as secondary to his service-
connected right wrist disability.  If no 
such relationship is determined to exist, 
the examiners must opine as to whether it 
is at least as likely as not that the 
service-connected right wrist disability 
aggravates any bilateral heel, right 
ankle, lower back, headache, and loss of 
balance disorders.  If such aggravation 
is determined to be presented, the 
examiners must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of bilateral heel, 
right ankle, lower back, headaches, and 
loss of balance disorders;

(2) The increased manifestations which, 
in the examiners' opinion, are 
proximately due to the service-connected 
right wrist disability based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of bilateral heel, right ankle, lower 
back, headache, and loss of balance 
disorders are proximately due to the 
service-connected right wrist disability.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an increased evaluation 
for the service-connected right wrist 
disability with documentation of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2003), service connection for 
bilateral heel, right ankle, lower back, 
headache, and loss of balance disorders 
as secondary to the service-connected 
disability of the right wrist to include 
application of Allen v. Brown, 7 Vet. 
App. 439 (1995), and a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for an increased 
evaluation of his service-connected right wrist disability, 
secondary service connection, and a TDIU, and may result in 
their denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


